DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Prosecution History 
Claims 1-13 of U.S. Application No. 16/537,956 filed on 08/12/2019 have been examined.
The amendment filed on 10/15/2020 has been entered and fully considered.
Claims 1 and 8 have been amended.
Claims 1-13 are pending in Instant Application.


Response to Arguments
In regards to rejection under 35 U.S.C. § 103 (a): Applicant’s amendments and arguments with respect to claims 1-13 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 (a) to claims 1-13 have been withdrawn.





Allowable Subject Matter
Claims 1-13 are allowed over the prior art of record.
The closest prior art of record is Tollenaere et al. [USPGPub 2013/0054054], hereinafter referred to as Tollenaere, Beaulieu [USPGPub 2015/0161872], hereinafter referred to as Beaulieu, and Lin et al. [USPGPub 2014/0070153], hereinafter referred to as Lin.
Tollenaere, Beaulieu, and Lin disclose a method of operating a hoist and hook assembly, comprising: 	determining, by a controller, a position of a target using a position sensor, the hoist and hook assembly comprising a hoist and a hook assembly and the position sensor disposed on one of the hoist or the hook assembly and configured to detect the position of the target, located remote from the position sensor, relative to at least one of the hoist or the hook assembly; 	positioning, by the controller, the hook assembly in response to the position of the target with the hook assembly coupled to the hoist assembly by a cable; and 	delivering the hook assembly to the target.
As per claims 1 and 8, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious determining, by the controller, an orientation of the hook of the hook assembly relative to the hoist via a compass disposed on the hook assembly.
Claims 2-7 depend from claim 1 and 9-13 depend from claim 8 are therefore allowable. Any comments considered necessary by applicant must be submitted 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662